IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI ROBERT O'BRIEN, Derivatively on Behalf of ) Case No. 0816-CV02978 NOVASTAR FINANCIAL, INC., ) (Consolidated with case no. 0816- ) CV04731) Plaintiff, ) ) Division 12 ) vs. ) Judge: Honorable Edith L. Messina ) SCOTT F. HARTMAN, W. LANCE ) NOTICE OF PENDENCY AND ANDERSON, GREGORY T. BARMORE, ) PROPOSED SETTLEMENT OF EDWARD W. MEHRER, ART N. ) DERIVATIVE ACTIONS BURTSCHER, DONALD M. BERMAN, ) GREGORY S. METZ and DAVID A. PAZGAN, ) ) Defendants, ) ) -and- ) ) NOVASTAR FINANCIAL, INC., a Maryland ) corporation, ) ) Nominal Defendant. ) ) TO: ALL OWNERS OF NOVASTAR FINANCIAL, INC. ("NOVASTAR") COMMON STOCK AS OF NOVEMBER 24, 2009 ("CURRENT NOVASTAR SHAREHOLDERS"). PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS MAY BE AFFECTED. This notice has been published pursuant to an Order of the Circuit Court of Jackson County, Division 12, Missouri (the "Court"). The purpose of the notice is to advise you of the proposed settlement (the "Settlement"), as set forth in a Stipulation of Settlement dated as of November 24, 2009 (the "Stipulation"), of the consolidated shareholder derivative litigation pending before the Court (the "State Action"), and of the federal shareholder derivative litigation styled Iaccarino v. Hartman, et al., Case No. 4:08-cv-469-ODS pending in the United States District Court for the Western District of Missouri (the "Federal Action," collectively, with the State Action, the "Derivative Actions"), and to advise you of the Settlement Hearing (as defined below in Section V). The Settlement will fully resolve the Derivative Actions on the terms set forth in the Stipulation and summarized in this notice, including the dismissal of the Derivative Actions with prejudice. For a more detailed statement of the matters involved in the Derivative Actions, the Settlement, and the terms discussed in this notice, the Stipulation may be inspected at the Office of the Clerk of the Circuit Court of Jackson County located at 415 E. 12th Street, Kansas City, MO, during regular business hours of each business day. A copy of the Stipulation is also available at www.robbinsumeda.com and www.novastarfinancial.com. You may have the right to object to the Settlement in the manner provided in this Notice. If you fail to object in the manner provided at least fourteen (14) calendar days before the Settlement Hearing, you will be deemed to have waived your objections and will be bound by the Judgment to be entered and the releases to be given, unless otherwise ordered by the Court. This notice is not intended to be an expression of any opinion by the Court with respect to the merits of the claims made in the Derivative Actions, but is merely to advise you of the pendency and settlement of the Derivative Actions. - 1 - I. DEFINITIONS USED IN THIS NOTICE 1. "Current NovaStar Shareholders" means persons who owned NovaStar common stock as of November 24, 2009, and who continue to hold their NovaStar common stock as of the date of the final settlement approval hearing, excluding the Individual Defendants, the officers and directors of NovaStar, members of their immediate families, and their legal representatives, heirs, successors, or assigns, and any entity in which Individual Defendants have or had a controlling interest. 2. "Defendants" means, collectively, NovaStar and the Individual Defendants. 3. "Effective Date" means the first date by which all of the events and conditions specified in Section IV, ¶5.1 of the Stipulation have been met and have occurred. 4. "Federal Plaintiff" means Iris Iaccarino, individually and derivatively on behalf of NovaStar. 5. "Federal Plaintiff's Counsel" means, collectively, Arnold, Newbold, Winter & Jackson, P.C., 1125 Grand Boulevard, Suite 1600, Kansas City, MO 64106, telephone (816) 421-5788, and
